DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-22 & 24-26 are present for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claims 1-3, 7-9, & 21-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Assefa et al (US 2009/0237982).
	Claims 1-3, 7-9, & 21-22, Assefa (Figs. 5E-5F) clearly shows a MRAM structure comprising a MTJ stack 502, a metal mask 504 located on MTJ stack 502 with equal width, and a ferromagnetic liner 510, located on top surface of metal 504, and also located in between metal and a top electrode/contract 512 as claimed. Additionally, para [0027] describes forming such ferromagnetic liner material using at least Cobalt (Co) and/or at least material selected from group of Nickel (Ni), iron (Fe), or rare-earth elements. Additionally, the newly added features of “width of metal is equal to width of magnetic liner” is also clearly shown in embodiment of Fig. 5E or 5F, see below illustration:
[AltContent: textbox (Metal
Hard-mask)][AltContent: arrow][AltContent: textbox (Top contact)][AltContent: arrow][AltContent: textbox (Liner)][AltContent: arrow][AltContent: textbox (510 and 504  surface have an equal width)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    351
    393
    media_image1.png
    Greyscale

	Claim 6, the two (opposite) sidewalls of the MTJ stack (502) are also seen above as being aligned vertically or flushing with the two (opposite) sidewalls of the metal layer (504), respectively.	

3.	Claims 7-9 & 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guo et al (US 2007/0014146).
	Claims 7-9 & 17-18, Guo (Fig. 4 & 6) clearly shows a MRAM structure comprising a MTJ stack 42 (see also Fig. 1-2 or background discussion), a metal 44 on top surface of MTJ 42, and a ferromagnetic liner 36 located on both top surface & two opposing side surfaces of metal 44, wherein the horizontal width of such top surface of liner 36 is also seen as substantially equal to horizontal width of top surface of its underlying metal 44 (see Fig. 4 or 6). Para [0031] mentions such magnetic liner as super-paramagnetic layer of soft magnetic with Cobalt (Co) and/or NiFe (Nickel iron) as its composition also.
[AltContent: textbox (36 & 44 layers have their top  surfaces with equal width)]Similarly, Fig. 14 shows a magnetic liner (118) in between a MTJ stack 114 and a top/copper electrode 122 as claimed. Additionally, para [0027] describes forming such ferromagnetic liner material using at least Cobalt (Co) and/or at least material selected from group of Nickel (Ni), iron (Fe), or rare-earth elements. Additionally, the newly added features of “width of metal is equal to width of magnetic liner” is also clearly shown in Fig. 5E or 5F, see below:
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    289
    529
    media_image2.png
    Greyscale

	
	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 5 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Assefa et al (US 2009/0237982) as applied to claims 1 & 7 above, and further in view of Sin et al (US 6,803,615).
	Both claims 5 & 11 add the usage of a diffusion liner located between magnetic liner and top contact, which is not taught in Assefa et al. However, the patent of Sin et al, while also discloses a similar MTJ stack (114) with top ferromagnetic liner (118) on its top surface of MTJ stack  (see Fig. 13), but further adds the usage of a diffusion liner layer (120, Tantalum Nitride) on top of ferromagnetic layer (118, Nickel Iron).
	Thus, it would have been obvious to a skilled person in this art to use such similar diffusion liner, as suggested by Sin, for the similar MTJ stack of Assefa for similar purposes such as a stop indicator for the CMP manufacturing steps.

5.	Claims 12-16 contain new allowable features over the cited arts, and other claims (not mentioned above) are objected as being dependent upon their parent/rejected claims 1, 7, 17 & 21 but they also tentatively contain allowable features not seen elsewhere at this time.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827